DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because the graphics and/or text of Figures 4A, 4B, 6A, 6B, 8A, 8B and 10 are not of sufficient quality such that all details in the drawings are reproducible in the printed patent [see MPEP §608.02 V-VII].  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10 and 19, the limitation “adjusting/adjust … the commanded grip force to smooth changes in the measured grip force” lacks sufficient written description for the entire genus of smoothing changes.  Paragraphs [0086] and [0094] of the applicant’s specification describe using a feedback system employing a debouncing technique to smooth the grip force.  The applicant has not demonstrated possession of every grip force smoothing technique.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  A "representative number of species" means that the species which are adequately described are representative of the entire genus, see MPEP § 2163 (II)(A)(3)(a)(ii).  The disclosure of a debouncing technique is not sufficient disclosure to claim an entire genus of smoothing changes in grip force.
All remaining claims are rejected for depending from a claim lacking sufficient written description.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a feedback system employing a debouncing technique to smooth grip force, does not reasonably provide enablement for any other way of smoothing grip force.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  It is believed that undue experimentation would be required because (a) the claims broadly read on any smoothing technique, (b) the invention is directed to smoothing grip force but the specification only describes using a debouncing technique, (c) the prior art does not contain examples of smoothing grip force, (d) the skilled artisan is capable of implementing smoothing techniques; however, guidance must be provided beyond a single debouncing technique, (e) the level of predictability in the art is low as there are not many examples of smoothing grip force and (f) there is no direction or guidance presented for any technique other than debouncing.   In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-20.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 19, the metes and bounds of the claim limitation “smooth changes in the measure grip force during the transitioning” cannot be determined by the examiner because it is unclear what the “changes in the measured grip forces” are and what “smoothing” means with regard to these changes.
Claim 1 recites the limitation "the input jaw angle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim earlier recites “based on changes of an input jaw angle.”  However, “an input jaw angle” is recited in the context of defining the “changes” and does not actually positively recite the input jaw angle.
Claim 1 recites the limitation "the commanded grip force" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claim earlier recites “the force mode being characterized by driving the jaws to a commanded grip force.”  However, “a commanded grip force” is recited in the context of defining the “force mode” and does not actually positively recite the commanded grip force.
Regarding claims 3, 12 and 20, the metes and bounds of the claim limitation “wherein the threshold jaw angle comprises a jaw angle …” cannot be determined by the examiner because it is unclear if the threshold is a single jaw angle or a plurality of jaw angles.
Claim 10 recites the limitation "the desired jaw angle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim earlier recites “based on changes of a desired jaw angle.”  However, “a desired jaw angle” is recited in the context of defining the “changes” and does not actually positively recite the desired jaw angle.
Claim 10 recites the limitation "the commanded grip force" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim earlier recites “the force mode being characterized by driving the jaws to a commanded grip force.”  However, “a commanded grip force” is recited in the context of defining the “force mode” and does not actually positively recite the commanded grip force.
Regarding claim 19, the metes and bounds of the claim limitation “based on changes of the input jaw angle” cannot be determined by the examiner because it is unclear what the applicant intends by “changes of the input jaw angle.”  The claim earlier recites “a user interface device configured to generate an input jaw angle between the jaws.”  It in clear a singular jaw angle generated by a user interface can represent a change of the input jaw angle.  Change relative to what?
	All remaining claims are rejected for depending from an indefinite claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Nowlin et al. (US 6,594,552) discloses a surgical robot with enhanced grip actuation comprising determining separation misalignment between end effector elements and applying following forces.
(2) Brisson (US 2012/0310256) discloses grip force control in a robotic surgical instrument [par. 0060].
(3) Richmond et al. (US 2013/0103050) discloses controlling a robotically-controlled surgical instrument end effector gripping device such that a relatively lower or higher gripping force may be exerted by the gripping device, depending upon the application involved as indicated by input received at a surgeon console [par. 0027].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        20 September 2022